By the Court

Savage, Ch. J.
It was the duty of the clerk to have entered the appearance of the defendants on the writ being returned. 2 R. S. 528, § 34. The defendants cannot avail themselves of his omission ; nor can they object that the sheriff accepted a bond with but one surety. The statute, 2 R. S. 523, § 7, requires a bond with sufficient sureties to be approved by the sheriff, to be executed before the service of a writ of replevin. If he omits to" take" sufficient surety, he is responsible, but the proceedings are not irregular.